Name: Commission Regulation (EEC) No 1984/92 of 16 July 1992 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  trade;  plant product
 Date Published: nan

 17. 7. 92 Official Journal of the European Communities No L 198/39 COMMISSION REGULATION (EEC) No 1984/92 of 16 July 1992 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira ('), and in particular Article 10 thereof, Whereas, pursuant to Article 10 of Regulation (EEC) No 1600/92, the requirements of the Azores and Madeira for rice are to be covered in terms of quantity, price and quality by the mobilization, on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin ; whereas this aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries ; Whereas Commission Regulation (EEC) No 1696/92 (2) lays down common detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products, including rice, to the Azores and Madeira ; whereas Commission Regulation (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Azores and Madeira and establishing the forecast supply balance for these products (3) lays down detailed rules which complement or derogate from the provisions of the aforementioned Regulation ; Whereas, in order to make it possible for the aid scheme to function properly, the aid should be calculated on the basis of :  for currencies which are maintained between them ­ selves within a spread at any given time of a maximum of 2,25 %, a conversion rate based on their central rate, adjusted by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1 676/85 (4), as last amended by Regulation (EEC) No 2205/90 (*),  for the other currencies, a conversion rate based on the average of the ecu rates published in the Official Journal of the European Communities, C series, overr a determined period and adjusted by the factor referred to in the preceding indent ; Whereas, as a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 10 of Regulation (EEC) No 1600/92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Azores and Madeira shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 179, 1 . 7. 1992, p. 6. (3) See page 37 of this Official Journal. (4) OJ No L 164, 24. 6 . 1985, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990, p. 9 . No L 198/40 Official Journal of the European Communities 17. 7. 92 ANNEX (ECU/t) Amount of aid Product (CN code) Destination L Azores Madeira Milled rice (1006 30) 274,00 274,00